Case 2:20-cv-12036-PDB-PTM ECF No. 9 filed 10/20/20         PageID.37    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


CHARLES REDMOND, II,

                    Petitioner,
                                              CASE NO. 2:20-CV-12036
v.                                            HONORABLE PAUL D. BORMAN

CHRISTOPHER SWANSON,

               Respondent.
_____________________________/

     ORDER DENYING PETITIONER’S MOTION TO AMEND (ECF No. 8)

       Charles Redmond, II (“Petitioner”), a pre-trial detainee confined at the

Genesee County Jail, filed a pro se petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 challenging his pending state criminal proceedings in which he is

charged with multiple felonies, including human trafficking, kidnapping, and

weapons offenses. See People v. Charles Redmond, II, Genesee Co. Cir. Ct. No.

18-043096-FC, http://www.co.genesee.mi.us/roaccsinq/ROACase.aspx?CASE=

18043096&CASETYP =FC&FILENAME=C092505456 (accessed Sept. 25,

2020). (ECF No. 1.) On September 30, 2020, the Court dismissed the petition as

premature based upon Younger abstention, as well as the failure to exhaust

available state court remedies. (ECF No. 5, Opinion and Order; ECF No. 6,

Judgment.)
Case 2:20-cv-12036-PDB-PTM ECF No. 9 filed 10/20/20          PageID.38   Page 2 of 3




      The matter is now before the Court on Petitioner’s motion to amend his

habeas petition to change the respondent to the State of Michigan. (ECF No. 8.)

Petitioner dated his motion on October 1, 2020. (Id.) Petitioner, however, cannot

amend his habeas petition because it is no longer pending before the Court. While

a federal court generally has discretion to allow amendment of a civil complaint,

see Fed. R. Civ. P. 15(a), such is not the case where, as here, the Court has already

dismissed the case. Under Federal Rule of Civil Procedure 15, once a judgment has

been entered in a case, the filing of an amendment is not allowed unless the

judgment has been set aside or vacated. In re Ferro Corp. Derivative Litig., 511

F.3d 611, 624 (6th Cir. 2008); accord Griffey v. Lindsey, 345 F.3d 1058, 1062 (9th

Cir. 2003); Pitts v. Champion, 16 F. App’x 975, 977 (10th Cir. 2001); Harris v.

City of Auburn, 27 F.3d 1284, 1287 (7th Cir.1994). No such action has occurred in

this case. The Court properly dismissed the original petition. (ECF Nos. 5, 6.)

Moreover, changing the respondent to the State of Michigan would not affect the

outcome of the Court’s decision.




                                          2
Case 2:20-cv-12036-PDB-PTM ECF No. 9 filed 10/20/20         PageID.39   Page 3 of 3




      Accordingly, the Court DENIES Petitioner’s motion to amend (ECF No. 8).

This case remains closed. No further pleadings should be filed in this matter.

      IT IS SO ORDERED.


Dated: October 20, 2020                      s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge




                                         3
